Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application filed on 9/30/2020. Claim(s) 1-20 is/are pending.
Specification
The disclosure is objected to because of the following informalities: 
- the specification contains misspellings, see “rout”, para. 0013 and 00330.
Appropriate correction is required.
Drawings
The drawings are objected to because there’s a misspelling in Fig. 11, see “tirde” in “1120”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1-20 is/are objected to because of the following informalities:  
	- Claim 1 recites “at least one application associated with autonomous driving process of the vehicle” in the “executing” step, however an “autonomous driving process” hasn’t been previously recited. The examiner suggests amending to “…associate with an autonomous driving process…”. If Applicant amends this limitation, the limitation of claim 8, “at least one application used in an autonomous driving process” should also be evaluated by Applicant. 
	- Claim 12 recites “at least one application associated with autonomous driving process of the vehicle” in the “execute” step, however an “autonomous driving process” hasn’t been previously recited. The examiner suggests amending to “…associate with an autonomous driving process…”. If Applicant amends this limitation, the limitation of claim 19, “at least one application used in an autonomous driving process” should also be evaluated by Applicant.
	- Claim 15 recites “wherein inputting the driving route information includes:”, however, Applicant may consider amending to “wherein inputting the driving route information into the artificial neural network includes:” to be consistent with the language of claim 14, from which claim 15 depends. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 10, it is unclear whether the “information associated with an execution mode other than the first mode” in lines 2-3 of the claim is the “information associated with the execution mode other than the first mode” in lines 3-4 of the claim, or if they’re entirely different components. For the purposes of examination, the examiner is interpreting them to the same component. Applicant is requested to point to what portion(s) of the specification discuss the limitations of claim 10 in their response. 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bender et al. (US 2021/0089026 A1), hereafter referred to as Bender.
Regarding claim 1, Bender teaches a method (Fig. 2, para. 0068) for managing a vehicle's resource, comprising: 
executing at least one application requiring a resource in a first mode (“In step 204, routing program 200 determines a bandwidth requirement of the autonomous vehicle”, para. 0032), the at least one application associated with autonomous driving process of the vehicle (“routing program 200 can determine the bandwidth requirements needed for an autonomous vehicle (e.g., client device 120A) to navigate to a destination based on documented system requirements for operation of the autonomous vehicle (e.g., the processing of multiple cameras of an autonomous vehicle is expected to consume forty (40) terabytes of data for eight (8) hours of driving)”, para. 0026); 
obtaining driving route information (“routing program 200 retrieves route information (e.g., time of day, road type, traffic conditions, etc.) from a navigational application of the autonomous vehicle…”, para. 0033); 
obtaining, from a position data generation device disposed at the vehicle, location information providing a current location of the vehicle (“geo-spatial metrics module (e.g., GPS 126A) provides real-time geolocation data for an autonomous vehicle (e.g., client device 120A) to routing program 200”, para. 0021); 
predicting resource utilization expected to be required in the first mode by using the driving route information and the location information (“routing program 200 retrieves route information (e.g., time of day, road type, traffic conditions, etc.) from a navigational application of the autonomous vehicle,…and determines an estimated bandwidth consumption of the autonomous vehicle”, para. 0033, “routing program 200 can utilize supervised learning (e.g., support vector machines (SVMs)) to train a machine-learning model (e.g., recurrent neural network, long short-term memory (LSTM), etc.) to determine a total bandwidth consumption of an autonomous vehicle. In this example, routing program 200 uses data (time of day, traffic condition, destination, road type, calendar data, historical bandwidth consumption, etc.) of the autonomous vehicle…routing program 200 utilizes the machine-learning model to predict a present or future network consumption of one or more autonomous vehicles”, para. 0034); and 
switching from the first mode executing the at least one application to in a second mode (“If routing program 200 determines that bandwidth consumption of network 110 along a determined route of client device 120A is above a defined threshold (decision step 214, “YES” branch), then routing program 200 modifies a determined route of client device 120A (discussed in step 216)”, para. 0045, “In step 216, routing program 200 determines a modified route for the autonomous vehicle…More specifically, in response to routing program 200 determining the aggregate bandwidth consumption of one or more autonomous vehicles (e.g., client device 120A through client device 120N) in the…future utilizing a router of a geographic area of an MWN along a determined route of an autonomous vehicle (e.g., client device 120A) is more than a total bandwidth capacity of a network tower”, para. 0050), 
wherein the at least one application is executed in the second mode requiring less resources than being executed in the first mode based on the predicted resource utilization exceeding a first threshold (“In decision step 214, routing program 200 determines whether an aggregate bandwidth consumption above a defined threshold of the available networks. In one embodiment, routing program 200 determines whether bandwidth consumption of network 110 along a determined route of client device 120A (determined in step 212) is above a defined threshold”, para. 0043).

Regarding claim 12, Bender teaches an apparatus (Fig. 1, 4) for managing a vehicle's resource, comprising: 
a transceiver configured to receive driving route information of the vehicle (“routing program 200 retrieves route information (e.g., time of day, road type, traffic conditions, etc.) from a navigational application of the autonomous vehicle…”, para. 0033, “application 124A is a navigational application that an autonomous vehicle (e.g., client device 120A) utilizes to receive a route to travel to a destination”, para. 0020, Fig. 1); 
a position data generation device configured to provide location information providing a current location of the vehicle (“geo-spatial metrics module (e.g., GPS 126A) provides real-time geolocation data for an autonomous vehicle (e.g., client device 120A) to routing program 200”, para. 0021); 
a memory (“memory 402”, Fig. 4, para. 0060-0061); and 
a processor (“processor 401”, Fig. 1, para. 0060, 0068) configured to: 
execute at least one application requiring a resource in a first mode (“In step 204, routing program 200 determines a bandwidth requirement of the autonomous vehicle”, para. 0032), the at least one application associated with autonomous driving process of the vehicle (“routing program 200 can determine the bandwidth requirements needed for an autonomous vehicle (e.g., client device 120A) to navigate to a destination based on documented system requirements for operation of the autonomous vehicle (e.g., the processing of multiple cameras of an autonomous vehicle is expected to consume forty (40) terabytes of data for eight (8) hours of driving)”, para. 0026), 
predict resource utilization expected to be required in the first mode by using the received driving route information and the provided location information (“routing program 200 retrieves route information (e.g., time of day, road type, traffic conditions, etc.) from a navigational application of the autonomous vehicle,…and determines an estimated bandwidth consumption of the autonomous vehicle”, para. 0033, “routing program 200 can utilize supervised learning (e.g., support vector machines (SVMs)) to train a machine-learning model (e.g., recurrent neural network, long short-term memory (LSTM), etc.) to determine a total bandwidth consumption of an autonomous vehicle. In this example, routing program 200 uses data (time of day, traffic condition, destination, road type, calendar data, historical bandwidth consumption, etc.) of the autonomous vehicle…routing program 200 utilizes the machine-learning model to predict a present or future network consumption of one or more autonomous vehicles”, para. 0034), and 
switch from the first mode executing the at least one application to a second mode (“If routing program 200 determines that bandwidth consumption of network 110 along a determined route of client device 120A is above a defined threshold (decision step 214, “YES” branch), then routing program 200 modifies a determined route of client device 120A (discussed in step 216)”, para. 0045, “In step 216, routing program 200 determines a modified route for the autonomous vehicle…More specifically, in response to routing program 200 determining the aggregate bandwidth consumption of one or more autonomous vehicles (e.g., client device 120A through client device 120N) in the…future utilizing a router of a geographic area of an MWN along a determined route of an autonomous vehicle (e.g., client device 120A) is more than a total bandwidth capacity of a network tower”, para. 0050), 
wherein the at least one application is executed in the second mode requiring less resources than being executed in the first mode based on the predicted resource utilization exceeding a first threshold (“In decision step 214, routing program 200 determines whether an aggregate bandwidth consumption above a defined threshold of the available networks. In one embodiment, routing program 200 determines whether bandwidth consumption of network 110 along a determined route of client device 120A (determined in step 212) is above a defined threshold”, para. 0043).

Regarding claims 2 and 13, Bender further teaches wherein predicting resource utilization includes: 
applying the driving route information and the location information to an artificial neural network (ANN) model (“machine-learning model”, para. 0034, 0037); and 
predicting the resource utilization from an output value of the artificial neural network model (“routing program 200 can utilize supervised learning (e.g., support vector machines (SVMs)) to train a machine-learning model (e.g., recurrent neural network, long short-term memory (LSTM), etc.) to determine a total bandwidth consumption of an autonomous vehicle…routing program 200 utilizes the machine-learning model to predict a present or future network consumption of one or more autonomous vehicles along with the network consumption of devices of passengers within the one or more autonomous vehicles”, para. 0034, “routing program 200 inputs data (time of day, traffic conditions, historical bandwidth availability, etc.) of the autonomous vehicle and one or more access points of a geographic area of an MWN (e.g., a portion of a grid of the MWN included in routing instructions from a current location of the first autonomous vehicle to a destination) into the machine-learning model. In this example, routing program 200 utilizes the machine-learning model to predict a present or future bandwidth availability of the one or more access points for the geographic area of the MWN”, para. 0037).

Regarding claims 3 and 14, Bender further teaches wherein predicting resource utilization includes: 
inputting the driving route information and the location information into the artificial neural network model (“routing program 200 uses data (time of day, traffic condition, destination, road type, calendar data, historical bandwidth consumption, etc.) of the autonomous vehicle and passengers to create a vectorized set of training data to initially train the machine-learning model”, para. 0034); and 
predicting resource utilization related to the output value of the artificial neural network model (para. 0034).

Regarding claims 4 and 15, Bender further teaches wherein inputting the driving route information into the artificial neural network model includes: 
extracting a feature (“time of day, traffic conditions, historical bandwidth availability, etc.) of the autonomous vehicle and one or more access points of a geographic area of an MWN (e.g., a portion of a grid of the MWN included in routing instructions from a current location of the first autonomous vehicle to a destination)”, para. 0037) from the driving route information; and 
inputting the extracted feature into the artificial neural network model (para. 0034, 0037).

Regarding claims 5 and 16, Bender further teaches wherein the extracted feature includes a vector that is extracted from the driving route information based on a pre-trained embedding model (“a vectorized set of training data to initially train the machine-learning model”, para. 0034), and 
wherein the pre-trained embedding model is configured to vectorize the driving route information to an embedding vector related to the driving route information (routing program 200 predicts a total capacity of network 110 utilizing a cognitive model. For example, routing program 200 can utilize supervised learning (e.g., support vector machines (SVMs)) to train a machine-learning model (e.g., recurrent neural network, long short-term memory (LSTM), etc.) to determine a total bandwidth capacity of one or more access points along a scheduled route of an autonomous vehicle”, para. 0036).

Regarding claims 8 and 19, Bender further teaches wherein the driving route information includes at least one of a driving route to a destination (“destination”, para. 0020), execution mode information of the at least one application used in an autonomous driving process, a uniformity of a road surface located on the driving route, a curvature of a road, a number of surrounding objects, or a type of the surrounding objects (see also “road type” and “traffic condition”, para. 0033-0034).

Regarding claims 9 and 20, Bender further teaches: 
applying an application usage history of passenger to the artificial neural network model as learning data (“routing program 200 assigns an identifier to an autonomous vehicle (e.g., client device 120A) and one or more device of a passenger present in the autonomous vehicle. Additionally, routing program 200 retrieves route information (e.g., time of day, road type, traffic conditions, etc.) from a navigational application of the autonomous vehicle, retrieves historical internet bandwidth consumption of the one or more devices”, para. 0033, see also “historical bandwidth consumption”, para. 0034).

Regarding claim 10, Bender further teaches: 
requesting, to an external server (“server 140”, Fig. 1), information associated with an execution mode other than the first mode based on information associated with the execution mode other than the first mode not being available for switching the execution mode of the at least one application (“network 110 can be any combination of connections and protocols, which will support communications between client device 120A and server 140, in accordance with embodiments of the present invention. For example, server 140 may transmit an alternate route to an autonomous vehicle (e.g., client device 120A) via a MAN (e.g., network 110)”, para. 0017, “if routing program 200 determines a total capacity of a network tower is insufficient or exceeds a threshold for safety, routing program 200 determines whether modifying a relative spacing/speed of one or more autonomous vehicles will bring the utilization of the network tower into an acceptable range (i.e., below a threshold). In this scenario, routing program 200 evaluates all permutations and combinations of the one or more autonomous vehicles on a road, and determines to slowly increase a distance between the one or more autonomous vehicles until an acceptable aggregate bandwidth consumption is met or re-routing to a different road is required”, para. 0053).

Regarding claim 11, Bender further teaches wherein the at least one application comprises at least one of a navigation application, an object detection application, a voice recognition application, or a multimedia application (“For example, routing program 200 retrieves documented system requirements of sensors and cameras (e.g., IoT sensor 128A) of an autonomous vehicle. In another embodiment, routing program 200 utilizes network 110 to determine a bandwidth requirement for additional devices with network connective capabilities inside of client device 120A”, para. 0032).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-7, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (US 2021/0089026 A1) in view of Hasberg et al. (US 2018/0120839 A1), hereafter referred to as Hasberg.
Regarding claims 6 and 17, Bender does not explicitly teach: 
controlling, based on the predicted resource utilization decreasing below a second threshold, an execution mode of the at least one application to execute the at least one application in a third mode requiring more resources than being executed in the first mode.
However, Hasberg teaches a method and system for controlling a driving function of a vehicle, comprising:
controlling, based on a resource utilization decreasing below a second threshold (“within the predetermined limits”, para. 0033, 0066), an execution mode of at least one application to execute the at least one application in a third mode (“first operating state”, Fig. 4) requiring more resources than being executed in a first mode (“second operating mode”, Fig. 4, “in a first operating state, the driving function is controlled by a vehicle guidance system, in a second operating state, the driving function is controlled by a command of a driver”, para. 0009) (“An operating range of the vehicle is a function of at least one predetermined limit. Limits are defined by values or value ranges, depending on the type of limit. So long as the vehicle is within the predetermined limit or limits, autonomous driving may take place”, para. 0033, “a condition 113 must be satisfied in the case of the handover to the vehicle guidance system. Condition 113 is made up of the evaluation of the operating state and the system state in this method”, para. 0064, “driving responsibility is taken over by the vehicle guidance system when the operating state of the vehicle allows autonomous driving, thus, when the vehicle is within predefined limits”, para. 0066).
Bender teaches switching to a second mode, which requires less resources than a first mode, when predicted resource utilization exceeds a threshold (“212”-“216”, Fig. 2). Hasberg teaches switching to a third mode, which requires more resources than a first mode, when a resource utilization falls below a threshold (“113”, Fig. 4). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Bender with the teachings of Hasberg such that the route of the autonomous vehicle (Fig. 2) of Bender is further modified when the “estimated bandwidth consumption of the autonomous vehicle” (para. 0033) of Bender decreases to be “within predefined limits” (para. 0066) as taught by Hasberg. The motivation for doing so would be for “driving responsibility may be handed over from the driver to the vehicle guidance system and from the vehicle guidance system to the driver based on predetermined boundary conditions” and “to flexibly implement regulations for autonomous driving, and at the same time, permit a safe handover” (para. 0069), as taught by Hasberg. 

Regarding claims 7 and 18, Bender teaches the first threshold is “a defined threshold bandwidth consumption” which allows for safe operation of “one or more autonomous vehicles” (para. 0028), and
Hasberg teaches the second threshold is a “predetermined limit or limits” such that “autonomous driving may take place” (para. 0033). 
Thus, the thresholds taught by Bender and Hasberg are the same, i.e., a threshold to achieve safe operation of an autonomous vehicle in an autonomous mode. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Bender with the teachings of Hasberg such that the first threshold is equal to the first. The motivation for doing so would be to determine a desired level of safety and maintain this level of safety when switching between a manual and autonomous mode. This would result in one threshold that is used to determine whether an autonomous vehicle can operate safely. 
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMELIA VORCE/               Examiner, Art Unit 3666